In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-2787
BRAD SANDEFUR,
                                                  Plaintiff-Appellant,
                                 v.

THOMAS J. DART and COOK COUNTY, ILLINOIS,
                                     Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 1:17-cv-02048 — Manish S. Shah, Judge.
                     ____________________

 ARGUED SEPTEMBER 18, 2020 — DECIDED NOVEMBER 4, 2020
               ____________________

    Before SYKES, Chief Judge, and HAMILTON and ST. EVE, Cir-
cuit Judges.
    HAMILTON, Circuit Judge. Plaintiff Brad Sandefur is a cor-
rections officer for the Sheriff of Cook County, Illinois. He suf-
fers from disk desiccation in his spine and osteoarthritis in his
knees. Both conditions can cause him intermittent pain for
weeks at a time. In 2011, Sandefur applied for and received a
handicapped parking placard from the Illinois Secretary of
2                                                     No. 19-2787

State. His application identified his qualifying disability as os-
teoarthritis or a “knee condition.” The application asserted
that he could not walk without using an assistive device such
as a cane or walker or receiving help from another person, and
that the impairment was permanent.
    In 2015, however, at age 55, Sandefur applied for and was
accepted to the Cook County Sheriff’s Police Academy, which
offered a path for him to move from corrections officer to a
job as a police officer with the Sheriff. On the first day of train-
ing, an instructor noticed the handicapped parking placard
hanging from the rearview mirror of Sandefur’s car. When the
instructor asked about the placard, Sandefur said it was there
for his wife. When a second officer asked about the placard,
Sandefur said that it was his wife’s but that he also used it.
Wanting to confirm that Sandefur was medically cleared to
participate in the Academy’s physical training, Academy of-
ficials met with Sandefur. He explained that his doctor had
approved the placard because of his osteoarthritis but that he
was not requesting any accommodations in the Academy
course.
    In the face of Sandefur’s inconsistent explanations, the
Sheriff’s Office eventually opened a formal investigation into
his acquisition and use of the placard. Sandefur’s explana-
tions did not improve or become more consistent. For exam-
ple, Sandefur said that he believed his initial placard applica-
tion had been authorized for the wrong condition and admit-
ted that he had used his placard for years based on conven-
ience rather than medical necessity.
   Toward the end of the investigation, the lead investigator
concluded that Sandefur had demonstrated an “inability to
provide truthful responses to basic questions.” Emphasizing
No. 19-2787                                                     3

that the Sheriff’s police officers are held to “the highest stand-
ards” and required to “lead by example,” the officer recom-
mended that Sandefur be dismissed from the Academy.
Based on these findings, the Sheriff’s Office dismissed Sande-
fur from the Academy and returned him to his job as a correc-
tions officer.
    Sandefur has sued Sheriff Thomas J. Dart and Cook
County (together, the “Sheriff’s Office”) for violating the
Americans with Disabilities Act of 1990 (“ADA”), 42
U.S.C. § 12112, and his due process rights under the Four-
teenth Amendment. The district court granted summary
judgment for the Sheriff’s Office, concluding that it had dis-
missed Sandefur based on its honest belief that he had lied
about his disability, not because he had a disability, and that
Sandefur had offered no evidence of a due process violation.
Sandefur v. Cook County, No. 17 cv 2048, 2019 WL 3825509
(N.D. Ill. Aug. 15, 2019). We affirm. We address first the ADA
claim and then the due process claim.
I. Plaintiff’s ADA Claim
   A. Facts for Purposes of Summary Judgment
       1. Plaintiff’s Medical Conditions
    Because Sandefur appeals from a grant of summary judg-
ment, we must view the evidence in the light reasonably most
favorable to him and give him the benefit of conflicts in the
evidence. Greengrass v. Int’l Monetary Systems Ltd., 776 F.3d
481, 485 (7th Cir. 2015). We do not vouch for the objective
truth of every fact that we must assume to be true for pur-
poses of the appeal. KDC Foods, Inc. v. Gray, Plant, Mooty,
Mooty & Bennett, P.A., 763 F.3d 743, 746 (7th Cir. 2014).
4                                                    No. 19-2787

     Plaintiff Sandefur has been employed by the Sheriff’s Of-
fice since February 1990. In 1996, he became a correctional ser-
geant in the Department of Corrections. Since 1995, Sandefur
has suffered from disk desiccation in his back and osteoarthri-
tis in his knees, and both conditions can cause him intermit-
tent pain for weeks at a time. When his conditions flare up, he
experiences limited mobility and severe pain. At work, how-
ever, Sandefur has never requested or received accommoda-
tions for either condition. At most, he has used compensatory
time and leave when his conditions flare up.
    In 2011, Sandefur applied for and received a handicapped
parking placard based on his osteoarthritis. The application,
completed by Sandefur and his physician, Dr. Stephen
Behnke, said Sandefur could not walk “without the assistance
of another person, prosthetic device, wheelchair, or other as-
sistive device,” and that Sandefur was “severely limited in
[his] ability to walk due to an arthritic, neurological, or ortho-
pedic condition.” The application described Sandefur’s disa-
bility as permanent. In August 2013, Sandefur renewed his
application, again citing his osteoarthritis as the qualifying
condition.
       2. Sandefur’s First Day at the Academy
    In 2015, Sandefur applied and was accepted to the Sheriff’s
Police Academy. He was 55 years old. As part of the training,
the Illinois Law Enforcement Training and Standards Board
requires recruits to pass the Peace Officer Wellness Evalua-
tion Report, known as the “P.O.W.E.R. Test,” which has four
elements. First, recruits take a “Sit and Reach Test,” which
measures flexibility in the lower back and upper legs. They
must also do as many sit-ups as possible within one minute
No. 19-2787                                                    5

and see how much weight they can bench-press once. The fi-
nal test is a timed run of 1.5 miles. A male recruit in the 50–59
age range must complete the run in less than 16 minutes and
21 seconds. On June 19, 2015, Dr. Behnke completed a medical
release form certifying that Sandefur was able to perform the
P.O.W.E.R. Test with “no restrictions.”
    Sandefur’s first day at the Academy, July 6, 2015, began
with an inspection of each recruit’s equipment, personal ve-
hicle, and attire. An adjunct instructor, Investigator Jeffrey
Lange, inspected Sandefur’s vehicle and noticed a handi-
capped parking placard hanging from the rearview mirror.
He asked Sandefur about it. Sandefur said that it “was there
for his wife,” who had gone out with Sandefur the night be-
fore. Lange yelled at Sandefur about the illegal use of his
wife’s placard. Sandefur then explained that he was handi-
capped too and sometimes used the placard as well. Lange
asked Sandefur how he could simultaneously require a hand-
icapped placard and perform all the requirements of a police
officer. Sandefur said that his condition would not affect his
performance as an officer. At some point during the exchange,
Lange exclaimed to the surrounding group, “can you believe
this, now they’re sending handicapped m*****f*****s to the
Academy.”
   Sergeant David Cammack, the Academy’s supervisor,
was also present for inspections that morning. Lange told Ser-
geant Cammack that Sandefur was displaying a handicapped
parking placard in his personal vehicle. At that point, Ser-
geant Cammack took over the inquiry and asked Sandefur if
the placard belonged to him. Sandefur replied that it be-
longed to his wife.
6                                                  No. 19-2787

    After completing the remaining inspections, Sergeant
Cammack relayed the information about Sandefur’s placard
to his supervisor, Lieutenant Nathan Camer, second-in-com-
mand at the Academy. Sergeant Cammack said that in light
of the significant physical training beginning that same day,
they should consider whether Sandefur had any physical lim-
itations. Upon inquiry, Human Resources reported that
Sandefur had been medically cleared for the Academy and
had not requested accommodations.
    Later that day, Sergeant Cammack and Lieutenant Camer
met with Sandefur to discuss whether he was requesting any
accommodations while at the Academy. Sandefur said he was
not. He added that the handicapped placard was for his wife,
but that he also used it for his own medical condition. Lieu-
tenant Camer then asked Sandefur to complete a “Law En-
forcement Official’s Request for Protected Health Infor-
mation” form to authorize Dr. Behnke to provide Sandefur’s
medical records.
    Following that meeting, Sandefur gave Sergeant
Cammack a handwritten memorandum that said in relevant
part: “The placard was approved by my doctor, Doctor
Behnke, in 2015. The placard is for an arthritic knee condition.
This condition will not affect my ability to perform my duties
at the Cook County Sheriff’s Police Academy or as a Cook
County Sheriff’s Police Officer.”
       3. ISS Investigation and Dismissal from the Academy
   Also on July 6, 2015, Lieutenant Camer sent a memoran-
dum to Brian White, the Executive Officer of the Cook County
Sheriff’s Police Department, about his meeting with Sandefur.
White asked Police Inspector Theodore Stajura of the Police
No. 19-2787                                                    7

Department Inspectional Services Section (“ISS”), to investi-
gate Sandefur’s conflicting statements about his placard.
    ISS Deputy Inspector Michael Goldsmith reviewed re-
ports from Lange, Sergeant Cammack, and Lieutenant Camer,
obtained medical records from Dr. Behnke, and contacted the
Illinois Secretary of State Police. A review of Sandefur’s med-
ical records did not reveal a diagnosis for either a knee or back
condition. On July 24, 2015, ISS filed a Complaint Register
against Sandefur. On July 27, 2015, the Sheriff’s Office in-
structed ISS to open a formal Management Inquiry against
Sandefur to determine whether he had been untruthful when
applying for a State of Illinois handicapped parking placard.
    On August 4, 2015, as part of the Management Inquiry, ISS
interviewed Sandefur. Interviewing officers included Inspec-
tor Stajura, Inspector Goldsmith, and Sergeant John Sullivan.
During the interview, Sandefur said that he had first told
Lange that the placard in his vehicle belonged to him but was
currently being used by his wife, not that the placard be-
longed to his wife, as Lange had reported. Sandefur also said
that during his July 6, 2015 meeting with Sergeant Cammack
and Lieutenant Camer, he had told them that he did not need
his placard anymore because his condition had improved.
Sandefur also told the officers that Dr. Behnke should have
authorized the placard based on his disk desiccation, not the
osteoarthritis in his knees. Sandefur conceded that he had not
tried to correct this error with the Illinois Secretary of State.
   Sandefur also told the interviewing officers that when he
worked at the Department of Corrections, he would park in a
handicap-designated space approximately three times per
week, and he admitted that he sometimes parked in those
spaces for “convenience.” He immediately tried to minimize
8                                                    No. 19-2787

this admission by suggesting that other employees also
parked in handicap-designated spaces out of convenience.
Returning to his physical health, Sandefur explained that al-
though his application for the parking placard described his
disability as “permanent,” his condition had improved over
the last nine months and he no longer required the placard.
Sandefur also said that he did not understand how Dr.
Behnke could medically release him to participate in the
Academy if he suffered from such a serious and permanent
disability limiting his ability to walk. That is indeed one of the
mysteries of this case, and the evidence does not answer it.
    On August 13, 2015, Sergeant Sullivan received a follow-
up memorandum from Sandefur. Sandefur wrote that he had
been unable to remember pertinent information during the
August 4, 2015 interview and had provided inaccurate an-
swers as a result. Sandefur said that his physical self-assess-
ments during the interview were based on his current, im-
proving condition. He said that in 2011, when he first applied
for the handicapped parking placard, he often used a cane,
leaned on walls, or walked abnormally to compensate for his
conditions. The 2011 application had been accurate at the
time, he said. Sandefur further said that the qualifying condi-
tion on his application should be based on the advice of a
medical professional rather than his personal beliefs. Finally,
Sandefur said that his condition had improved over only the
last three to four months, not the last nine months.
    On September 3, 2015, as part of the ongoing Management
Inquiry, Sergeant Sullivan sent a memorandum to Inspector
Stajura detailing the various inconsistent statements provided
by Sandefur at each step of the inquiry. Sergeant Sullivan con-
cluded that Sandefur’s conduct demonstrated an “inability to
No. 19-2787                                                     9

provide truthful responses to basic questions,” which “clearly
calls into question his integrity and his ability to function as a
member of the Cook County Sheriff’s Police Department.”
     On September 10, 2015, Sergeant Sullivan wrote a memo-
randum explaining that Sandefur had: (1) knowingly submit-
ted an inaccurate handicapped parking placard application to
the Illinois Secretary of State; (2) made no attempt to correct
the inaccuracy; (3) admitted to parking in handicapped spaces
out of convenience; and (4) presented conflicting justifications
for his placard during his August 4 interview and in his Au-
gust 13 supplemental memorandum. Sullivan concluded that
Sandefur’s false actions and statements violated several Sher-
iff’s Office rules and regulations, including engaging in con-
duct that discredited the integrity of the Sheriff’s Office and
providing false or misleading statements during a work-re-
lated investigation. Sergeant Sullivan recommended that
Sandefur be dismissed from the Academy and not permitted
to become a Sheriff’s police officer. Inspector Stajura agreed
with Sergeant Sullivan’s recommendation and reported the
findings of the Management Inquiry to First Deputy Chief of
Police Dana Wright. In turn, Wright approved Inspector
Stajura’s recommendation, and Sandefur was returned to his
job as a corrections officer.
   B. Applicable Law Under the ADA
    The Americans with Disabilities Act prohibits covered
employers from discriminating against individuals with dis-
abilities. 42 U.S.C. § 12112(a). To establish an ADA discrimi-
nation claim, Sandefur must show that he: (1) was disabled
within the meaning of the ADA; (2) was qualified to perform
the essential functions of the relevant job either with or with-
out reasonable accommodation; and (3) suffered an adverse
10                                                    No. 19-2787

employment decision because of his disability. Spurling v. C
& M Fine Pack, Inc., 739 F.3d 1055, 1060 (7th Cir. 2014). The
district court found that Sandefur failed to offer evidence that
would allow a reasonable jury to find that he was removed
from the Academy because of his disability. “All told,” the
court concluded, “the evidence is that Sandefur was dis-
missed from the academy because defendants believed that
he lied about his disability.” Sandefur, 2019 WL 3825509, at *3.
The district court rejected Sandefur’s argument that a jury
could find that the Sheriff’s Office’s stated reason for dismiss-
ing him was false (i.e., pretextual).
    Sandefur argues on appeal that the Sheriff’s Office vio-
lated the ADA in multiple ways, including: (1) dismissing
him from the Academy because of a real or perceived disabil-
ity; (2) performing an unlawful medical inquiry; (3) launching
impermissible disability-related inquiries in concert with the
Illinois Secretary of State Police; (4) failing to engage in the
interactive process expected in dealing with requests for rea-
sonable accommodations for disabilities; (5) discriminating
through the unlawful use of medical information; and (6) pur-
suing revocation of Sandefur’s handicapped parking placard.
Sandefur also argues that his evidence of animus against per-
sons with disabilities on the part of Investigator Lange tainted
the entire investigation into his placard and that the district
court made a legal error in allotting the burden of proof on his
ADA claims.
       1. Sheriff’s Office’s Alleged ADA Violations
    Sandefur’s core ADA claim is that he was dismissed from
the Academy, and thereby lost an opportunity for promotion,
because the Sheriff’s Office regarded him as having a disabil-
No. 19-2787                                                     11

ity. Before addressing that core claim, however, we first ad-
dress Sandefur’s claims that the Sheriff’s Office violated the
ADA by seeking information from him, from his doctor, and
from the Illinois Secretary of State regarding his physical con-
dition and his application for the handicapped parking plac-
ard.
    The ADA limits the ability of covered employers to inves-
tigate the health of their employees or to test their physical
fitness. 42 U.S.C. § 12112(d); 29 C.F.R. § 1630.13. These provi-
sions of the ADA strike a balance. On one hand, the law pro-
tects employees with disabilities from being screened out of
jobs they could perform with or without reasonable accom-
modations. On the other hand, many jobs are physically de-
manding, and employers are entitled to evaluate whether ap-
plicants for those jobs are physically capable of performing
them. The key point in § 12112(d)(3) and (d)(4) is that such
tests and requirements must be job-related and “consistent
with business necessity.” See generally, e.g., Kurtzhals v.
County of Dunn, 969 F.3d 725, 731 (7th Cir. 2020) (plaintiff was
police officer responsible for public safety, so employer “had
a particularly compelling interest in assuring that [he] was
both physically and mentally fit to perform [his] duties”);
Wright v. Illinois Dep’t of Children & Family Servs., 798 F.3d 513,
523 (7th Cir. 2015) (applying § 12112(d)).
    Police officers hold jobs with relatively high physical de-
mands, at least for many job categories and classifications. It
is difficult for us to imagine, for example, how a person who
cannot walk without assistance could perform the essential
functions of a patrol officer. Many employers might have little
or no business investigating an employee’s or applicant’s use
of a handicapped parking placard, but a police force would
12                                                   No. 19-2787

seem to have good reason to raise the questions that the Sher-
iff’s Office raised here about Sandefur’s ability to meet the
physical demands of the Academy and working as a police
officer.
    In addition, there is a line of cases under the ADA in which
courts have held that an employer had a duty to consider
whether an employee needed an accommodation even where
the employee had not asked for one. E.g., Bultemeyer v. Fort
Wayne Community Schools, 100 F.3d 1281, 1285 (7th Cir. 1996)
(reversing summary judgment for employer: “The employer
has to meet the employee half-way, and if it appears that the
employee may need an accommodation but doesn’t know
how to ask for it, the employer should do what it can to
help.”). The apparent tension between applying for a physi-
cally demanding job such as a police officer and using a hand-
icapped parking placard based on an inability to walk with-
out assistance might induce a reasonable employer to look
into the matter.
    We decline to wrestle these questions to the ground, how-
ever. Sandefur did not raise in the district court his claims that
the Sheriff’s Office violated the ADA by asking questions and
investigating his medical records and his application for the
parking placard. He thus waived those claims. See Hicks v.
Midwest Transit, Inc., 500 F.3d 647, 652 (7th Cir. 2007). For the
same reason, Sandefur also waived his claim that the Sheriff’s
Office failed to engage in the “interactive process” that the
ADA contemplates for resolving an applicant’s or employee’s
need for a reasonable accommodation, though the claim is an
odd one here. Sandefur has always contended in this case that
he did not need any accommodation to go through the Acad-
emy or to work as a police officer.
No. 19-2787                                                  13

    Turning to the core claim of discrimination, we agree with
the district court that Sandefur failed to offer evidence that
would support a finding that he was removed from the Acad-
emy because of his disability, real or perceived. Given Sande-
fur’s conflicting statements, arguments, and justifications for
his handicapped parking placard, as well as the nature of the
work he was seeking and the importance that a police officer
be honest and obey the law, it was only natural, and not a vi-
olation of the ADA, for the Sheriff’s Office to seek further in-
formation and clarification.
    Recall that Sandefur first told Lange that the parking plac-
ard was “for his wife,” but then said that he sometimes used
the placard because he was handicapped too. He then told
Sergeant Cammack that the placard belonged to his wife. He
then told Sergeant Cammack and Lieutenant Camer that the
placard was for his wife, but he then immediately backped-
aled, saying that he too used the placard for a medical condi-
tion. He followed up with Sergeant Cammack later that day
in a handwritten memo explaining that his physician ap-
proved his use of the placard for a knee condition in 2015—
even though he first applied for the placard in 2011. Sandefur
offered all those answers on July 6 alone.
    Sandefur’s conflicting explanations did not end that day.
In the interview on August 4, he claimed that his placard
should have been authorized for his back condition, but he
also acknowledged that he had not yet tried to correct this er-
ror. He also admitted that he sometimes parked in handicap-
designated spaces out of convenience. He then tried to mini-
mize that admission by claiming that other Department of
Corrections employees did the same. Most significant, Sande-
fur said that he did not understand how Dr. Behnke could
14                                                  No. 19-2787

sign his medical release form for the Academy while previ-
ously attesting to his permanent disability. Neither do we.
Surely, then, Sandefur could not have been too surprised that
the interviewing officers also saw a contradiction and ulti-
mately sustained the charge that he had not been truthful in
the inquiries.
    We stress, however, that our analysis depends on the fact
that Sandefur was seeking a law-enforcement job with de-
mands for both physical fitness and integrity. As the
P.O.W.E.R. Test indicates, each Academy recruit must satisfy
physical-fitness requirements to become a police officer.
These requirements help to safeguard officers themselves,
their colleagues, and the general public. Second, a law-en-
forcement employer has a strong interest in ensuring that its
employees obey the laws that they are responsible for enforc-
ing. As Sergeant Sullivan’s September 3, 2015 memorandum
emphasized, Sheriff’s Office Police Officers are held to the
“highest standards,” must “lead by example,” and “hold true
to the integrity required” by the role.
    In Sandefur’s case, these two concerns, physical fitness
and integrity, are both present. So while most employers
would be well-advised to look at 42 U.S.C. § 12112(d) before
investigating an employee’s use of a handicapped parking
placard, Sandefur has not offered evidence that would allow
a jury to find that the Sheriff’s Office’s investigation violated
the ADA. The undisputed facts show that Sandefur failed to
provide a consistent account of his reasons for having and us-
ing a handicapped parking placard.
   We agree with the district court that the undisputed facts
show that the decision to dismiss Sandefur from the Academy
No. 19-2787                                                    15

was based on his inability to give honest and consistent an-
swers to straightforward and legitimate questions, not be-
cause of any actual or perceived physical impairment.
       2. Evidence of Investigator Lange’s Animus
    Sandefur argues, however, that his initial contact with
Lange on July 6 showed that Lange harbored an animus
against persons with disabilities and that his animus tainted
everything that came afterward, including the ultimate deci-
sion to dismiss Sandefur from the Academy. Sandefur in-
vokes a version of the so-called “cat’s paw” theory of liability,
in which one person acts out of unlawful animus and causes
higher-ranking decision-makers to take action against an-
other employee. See generally Staub v. Proctor Hospital, 562
U.S. 411, 415 (2011); McDaniel v. Progress Rail Locomotive, Inc.,
940 F.3d 360, 370 (7th Cir. 2019). An employer can defeat a
cat’s paw theory by showing that the actual decision-makers
took an independent look at the situation and made a decision
untainted by the (presumed) unlawful motives of someone
else. See Staub, 562 U.S. at 421; Schandelmeier-Bartels v. Chicago
Park Dist., 634 F.3d 372, 383 (7th Cir. 2011).
    We are not convinced. Sandefur’s argument overstates
Lange’s role in the decision to dismiss him. We assume for
purposes of argument that Lange’s intrusive questioning and
reference to Sandefur as a “handicapped m*****f*****” during
the vehicle inspection showed unlawful animus on his part.
Sandefur argues that because the ultimate decision-makers
credited Lange’s version of events and cited the vehicle in-
spection as the first instance of Sandefur’s untruthfulness, the
investigation itself was tainted. The record does not reasona-
bly support such a finding.
16                                                  No. 19-2787

    Sergeant Cammack testified that once Lange notified him
of Sandefur’s placard, the investigation was “kind of turned
over to me.” And while Sandefur’s untruthful statement to
Lange may have precipitated the initial investigation, Lange
had no further involvement. The formal Management Inquiry
came only after Sandefur’s meeting with Sergeant Cammack
and Lieutenant Camer, as well as a supplemental investiga-
tion conducted by ISS and the Illinois Secretary of State Police.
There is no evidence that anyone else involved in the investi-
gation or dismissal decision harbored any unlawful animus.
The results showed that Sandefur could not answer legitimate
questions honestly and consistently.
       3. The District Court’s Analysis
    Sandefur also argues that the district court made a legal
error in discussing his argument that the Sheriff’s Office’s
stated reason for dismissing him from the Academy was a
pretext for discrimination against him on the basis of disabil-
ity. Sandefur frames this argument in terms of an erroneous
burden-shifting analysis. As we read the district court’s deci-
sion, it did not engage at all in a burden-shifting analysis or
adapt the analytic framework for circumstantial evidence of
discrimination from McDonnell Douglas Corp. v. Green, 411
U.S. 792 (1973), which plaintiff did not rely upon.
    Instead, the district court correctly relied on Ortiz v. Wer-
ner Enterprises, Inc., 834 F.3d 760, 764 (7th Cir. 2016), for the
general standard for proving unlawful discrimination with
circumstantial evidence. The court did not mention McDon-
nell Douglas. By considering whether Sandefur had offered ev-
idence that the stated reason for removing him from the
Academy was a pretext, the district court did not stray from
No. 19-2787                                                   17

controlling law. The framework in McDonnell Douglas re-
mains one way to prove an employment discrimination claim,
including proof that the employer was dishonest about its
reasons. But also under the broader test set forth in Ortiz, ev-
idence of an employer’s dishonesty can help prove unlawful
discrimination. E.g., Graham v. Arctic Zone Iceplex, LLC, 930
F.3d 926, 929 (7th Cir. 2019) (evidence of pretext relevant un-
der Ortiz); Hitchcock v. Angel Corps, Inc., 718 F.3d 733, 737–38
(7th Cir. 2013) (evidence of pretext relevant although plaintiff
disclaimed reliance on McDonnell Douglas burden-shifting
framework).
   In any event, we agree with the district court that no rea-
sonable jury could discount the Sheriff’s Office’s honest belief
that Sandefur had been dishonest on the subject of his handi-
capped parking placard. Because Sandefur has failed to offer
evidence that the Sheriff’s Office dismissed him from the
Academy because of a real or perceived disability, we affirm
summary judgment on the ADA claim.
II. Due Process Claim
    After the 2015 debacle over the parking placard, Sandefur
returned to his job as a corrections officer. In the following
year or so, the Sheriff’s Office told Sandefur that he would not
qualify for several promotions that he sought, including a
new application to the Academy. The stated reason was that
he was on the Sheriff’s Office’s so-called Brady list, referring
to the Supreme Court’s landmark decision in Brady v. Mary-
land, 373 U.S. 83 (1963), under which prosecutors in criminal
cases must disclose material exculpatory information, includ-
ing adverse information about a testifying law enforcement
officer’s credibility. See Giglio v. United States, 405 U.S. 150,
154–55 (1972) (when defendant’s guilt or innocence hinges on
18                                                   No. 19-2787

reliability of a witness’s testimony, failure to disclose evi-
dence related to that witness’s credibility may result in a
Brady violation).
    Sandefur asserts that putting him on the Brady list de-
prived him of liberty or property without due process of law.
He argues on appeal that the district court erred by granting
summary judgment for defendants on that claim. We assume
but do not decide that putting Sandefur on the Brady list had
the effect of depriving him of a protected property and/or lib-
erty interest. See generally, e.g., Strasburger v. Board of Educa-
tion, 143 F.3d 351, 355–56 (7th Cir. 1998) (discussing due pro-
cess liberty interest claims where public employees are fired
for public, stigmatizing reasons). The district court did not err
in granting summary judgment on this claim.
     First, at the most basic level, the Due Process Clause does
not prohibit deprivations of life, liberty, or property; it pro-
hibits deprivations of life, liberty, or property without due
process of law, meaning notice and a fair opportunity to be
heard. Zinermon v. Burch, 494 U.S. 113, 125 (1990). In this case,
we need not explore the sometimes complex nuances of this
area of the law. The letters that told Sandefur he was disqual-
ified from the promotions he was seeking because of the Brady
list also invited him to seek review. He could dispute the dis-
qualification by contacting the Sheriff’s Office Compliance
Officer within seven days after receiving the letters. As far as
we can tell, Sandefur was offered an opportunity to be heard
and did not take advantage of it.
    Second, even if an individual who worked in the Sheriff’s
Office had violated Sandefur’s due process rights, Sandefur
failed to offer evidence of an unconstitutional policy, custom,
or practice sufficient to hold the Sheriff’s Office itself liable.
No. 19-2787                                                 19

Sandefur seeks damages under 42 U.S.C. § 1983. Unlike the
ADA and other employment discrimination laws, under
which the proper defendant is the employer itself, § 1983 fo-
cuses primarily on individual liability. The local governmen-
tal entity itself may be found liable only where a constitu-
tional violation was caused by an unconstitutional policy,
custom, or practice under Monell v. Department of Social Ser-
vices, 436 U.S. 658 (1978). The district court correctly found
that Sandefur failed to satisfy the Monell standard for holding
the Sheriff’s Office liable for any due process violation.
   The judgment of the district court is AFFIRMED.